Dismissed and Memorandum Opinion filed September 28, 2006







Dismissed
and Memorandum Opinion filed September 28, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00775-CV
NO. 14-06-00776-CV
 
____________
 
THE CADLE COMPANY, Appellant
 
V.
 
FRANK ALUOTTO,
Appellee
 

 
On Appeal from the 334th District
Court
 Harris County,
Texas
Trial Court Cause Nos. 2003-65415A & 2003-65415B
 

 
M E M O R A N D U M   O P I N I O N
Appellant
appeals from judgments signed August 25, 2006.  The Cadle Company filed a
notice of appeal from the trial court=s order granting Frank Aluotto=s Motion to Dissolve Writ of
Garnishment.  The subject matter of the appeal, previously held by the Writ of
Garnishment, is now subject to the use and dissipation of Frank Alluotto. 
On
September 22, 2006, appellant filed a motion to dismiss both appeals on the
grounds the appeals have become moot.  See Tex. R. App. P. 42.1.  The motion is granted.




Accordingly,
the appeals are ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 28, 2006.
Panel consists of Chief Justice Hedges and Justices Yates and Seymore.